Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargest (US 5,441,477 A as previously recited) in view of Allen et al (US 4,935,604 A as previously recited) in further view of Jarvis (US 2009/0233375 A1 as previously recited).
With respect to claim 1, Hargest discloses a system (Figure 1) for reaching and maintaining a desired temperature in a biological sample 26 stored in a container 18 (Col. 2, line 66 thru Col. 3, line 6; Col. 3, lines 37-65; Figure 1) comprising: an outer shell 20 comprising an outer layer (i.e. outside wall of shell 20; Figure 1), an inner air shield (i.e. inside wall of the shell 20; Figure 1) opposite the outer layer, a top surface (i.e. top wall connected between shell 20 and inner shell 32; Figure 1) disposed along a top edge of the outer layer and the inner air shield (Col. 3, lines 50-65; Figure 1), and a bottom surface (i.e. bottom of shell 20 near reference 18; Figure 1), the outer shell 20 defining a cavity 16, 23 (Col. 3, lines 50-65; Figure 1); an inner shell 32 comprising a 
However, Hargest is silent regarding at least one air extraction port along the bottom and at least one air injection port along an upper portion of the sidewall and spaced from the air extraction port; the fan being connected to a motor, and the motor being connected to a power source and a controller, at least one thermal element disposed within the recirculation pathway and connected to the power source and the controller; at least one thermal sensor disposed within the recirculation pathway and connected to the controller; each of the plurality of beads comprising a first spherical cap adjacent a second spherical cap at a common base, the second spherical cap having a different radius than the first spherical cap disposed within the inner shell, said plurality of beads facilitating airflow through a medium from the at least one air injection port downward through the plurality of beads and through the air extraction port; the plurality of beads being shaped to rotate with respect to adjacent beads when a sample is inserted into the system to reduce linear dimensions of the beads along a force axis as the sample is inserted to ease insertion of the sample.
Allen et al teaches that the at least one air extraction port 36 along the bottom 26 and at least one air injection port 90 along an upper portion of the sidewall 24 and spaced from the air extraction port 36 (Col. 4, lines 36-61; Figures 1-2); the fan 96 being connected to a motor 98 (Col. 4, lines 36-61; Figures 1-2), and the motor 98 being connected to a power source (i.e. not shown but is connected to the controlling power switch 46) and a controller 46 (Col. 3, lines 62 thru Col. 4, line 4), at least one thermal element 110 disposed within the recirculation pathway 88 and connected to the power source (i.e. not shown but is connected to the controlling power switch 46) and the controller 46 (Col. 4, lines 62 thru Col. 5, line 3; Col. 7, lines 33-46; Figures 1-2); at least one thermal sensor 66 disposed within the recirculation pathway 88 and connected to the controller 46 (Col. 5, lines 4-20; Col. 7, lines 34-46; Figure 7); the medium 170 facilitating airflow through the medium 170 from the at least one air injection port 90 downward through the medium 170 and through the air extraction port 36 (Col. 6, lines 43-58; Figures 1-2 and 7). 
Jarvis teaches in this reference the medium 40, 70 comprises a plurality of beads 40, each of the plurality of beads 40 comprising a first spherical cap (i.e. some embodiments use pellets (40) of uniform sizes, other preferred embodiments use pellets (40) of mixed sizes and shapes; Para. 0041-0042) adjacent a second spherical cap (i.e. some embodiments use pellets (40) of uniform sizes, other preferred embodiments use pellets (40) of mixed sizes and shapes; Para. 0041-0042) at a common base, the second spherical cap having a different radius (i.e. non-symmetrical ellipsoid is capable of having two different radius; Para. 0041) than the first spherical cap 49 (Para. 0020, 0026, 0031; Figures 1-10); the plurality of beads 40 being shaped (i.e. non-symmetrical ellipsoid; Para. 0041) to rotate (i.e. whenever the vessels (50) are manually moved around within tub (30), adjacent pellets (40) exert minimal friction against each other (Para. 0032). Movement of beads while the stirring blade is operating and while the vessel 50 is manually inserted can cause rotation of beads; Para. 0047 and 0055) with respect to adjacent beads 40 when a sample 50 is inserted into the system to reduce linear dimensions of the beads 40 along a force axis as the sample 50 is inserted to ease insertion of the sample 50 (Para. 0032 and 0047; Figures 1-10).
Since Hargest teaches of a system that includes a fan, a thermal element, a thermal sensor and a controller external to the system and Allen et al teaches of system that includes a fan, thermal element, thermal sensor, and controller internal to the system, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest with Allen et al, by modifying the arrangement of parts of the system as taught by Hargest, with the arrangement of parts of the system as taught by Allen et al, to reduce the heating cycle times of the system. 
 Since the combination of Hargest and Allen et al teaches of a system that includes glass shaped bead heating medium and Jarvis teaches of system that includes heating medium of different shapes, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest and Allen et al with Jarvis, by modifying shape of the glass bead heating medium of Hargest and Allen et al in view of the shape of the heating medium of Jarvis, to efficiently fill the shape of the vessel the heating medium is placed in while allowing the vessel to reach the intended temperature.  

With respect claim 2, Hargest discloses that the plurality of beads 23 is selected from the group consisting of a plurality of thermally conductive beads (i.e. beads are electrically non-conductive and may be made of optical soda lime glass coated with silicone or polytetrafluoroethylene) or a plurality of thermally non-conductive beads (Col. 3, lines 37-49; Figure 1).

With respect to claims 3 and 6, Hargest disclose that the at least one thermal sensor 40 is disposed within the beads 23 (Col. 3, line 66 thru Col. 4, line 7; Figure 1).
However, Hargest is silent regarding the at least one thermal sensor is disposed within an airflow pathway of the at least one air injection port.
Allen et al teaches in this reference that the at least one thermal sensor 66 is disposed within an airflow pathway 88 of the at least one air injection port 90 (Col. 4, line 51 thru Col. 5, line 20; Figures 1-20). 
Since Hargest teaches of a system that includes a fan, a thermal element, a thermal sensor and a controller external to the system and Allen et al teaches of system that includes a fan, thermal element, thermal sensor, and controller internal to the system, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest with Allen et al, by modifying the arrangement of parts of the system as taught by Hargest, with the arrangement of parts of the system as taught by Allen et al, to reduce the heating cycle times of the system.  

With respect to claim 4, Hargest disclose that the at least one thermal sensor 40 is disposed within the beads 23 (Col. 3, line 66 thru Col. 4, line 7; Figure 1)
However, Hargest is silent regarding the at least one thermal sensor is disposed within an airflow pathway of the at least one air extraction port.
Allen et al teaches in this reference that the at least one thermal sensor 66 is disposed within an airflow pathway 88 of the at least one air extraction port 36 (Col. 4, line 51 thru Col. 5, line 20; Figures 1-20). 
Since Hargest teaches of a system that includes a fan, a thermal element, a thermal sensor and a controller external to the system and Allen et al teaches of system that includes a fan, thermal element, thermal sensor, and controller internal to the system, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest with Allen et al, by modifying the arrangement of parts of the system as taught by Hargest, with the arrangement of parts of the system as taught by Allen et al, to reduce the heating cycle times of the system.  

With respect to claims 5 and 7, Hargest disclose that the at least one thermal sensor 40 is disposed within the inner shell 32 (Col. 3, lines 66 thru Col. 4, line 7; Figure 1-20).

With respect to claim 8, the modification Hargest discloses substantially all the features as set forth in claim 3 above such that the fan 10, 60, the diffuser plate 28 being disposed in the flow path, and comprising a plurality of air distribution ports 28 (Col. 3, lines 27-36; Col. 4, lines 47-50; Figure 1).
However, the modification of Hargest is silent regarding a diverter plate for receiving the fan, the diverter plate being disposed between the fan and the motor.
Allen et al teaches in this reference a diverter plate 78 for receiving the fan 96, the diverter plate 78 being disposed between the fan 96 and the motor 98 (Col. 4, lines 36-61; Figures 1-3). 
Since the combination of Hargest teaches of a system that includes a fan internal to the system with a diffuser plate and Allen et al teaches of system that includes a fan, internal to the system and includes a diverter plate between the fan and the motor, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest with Allen et al, by modifying the position of the diverter plate of the system of Hargest with the position of the diverter plate of Allen et al et al, to remove contaminates from the air prior to contacting the fan.  

With respect claim 9, Hargest discloses a layer of insulation (.i.e. air is insulation) disposed between the inner air shield 32 and the outer layer of the outer shell 20 (Col. 3, lines 50-65; Figure 1).

With respect to claim 11, Hargest discloses that the fan 10, 60 is disposed within the pathway 14 is in proximity to the air extraction port 30, 32 (Col. 3, lines 27-37; Col. 3, lines 27-36; Col. 4, lines 47-50; Figure 1).
However, Hargest is silent regarding the fan is disposed within the recirculation pathway in close proximity to the air extraction port.
Allen et al teaches in this reference that the fan 96 is disposed within the recirculation pathway 88 in close proximity to the air extraction port 36 (Col. 5, lines 36-65; Figure 1). 
Since Hargest teaches of a system that includes a fan, external to the system and Allen et al teaches of system that includes a fan internal to the system, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest with Allen et al, by modifying the arrangement of parts of the system as taught by Hargest, with the arrangement of parts of the system as taught by Allen et al, to reduce the heating cycle times of the system.   

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargest (US 5,441,477 A as previously recited) in view of Allen et al (US 4,935,604 A as previously recited) in view of Jarvis (US 2009/0233375 A1 as previously recited) as applied to claim 1 above, and further in view of Ritchie (US 3,399,874 A as previously recited).
With respect to claim 10, the modification Hargest and Allen et al and Jarvis discloses substantially all the features as set forth in claim 1 above such that a substantially permeable diffuser plate 28 for receiving the plurality of beads 23, the diffuser plate being removably disposed within the outer shell 20 (Col. 3, lines 37-49; Figure 1).
However, the modification of Hargest and Allen et al and Jarvis is silent regarding a substantially permeable receptacle for receiving the plurality of beads, the receptacle being removably disposed within the inner shell.
Ritchie teaches in this reference a substantially permeable receptacle 102 for receiving the fluidized bed B (i.e. although, Richie discloses of a medium made of sand particles, it would be obvious to use a different fluidized bed made plurality of beads to provide essentially continuous intimate contact of objects immersed within the fluid bed for excellent heat exchange), the receptacle 102 being removably disposed within the inner shell 30 (Col. 2, lines 50-55; Col. 3, lines 62-75; Figures 1-3). 
Since the combination of Hargest and Allen et al and Jarvis teaches of a system that includes a diffuser plate with air passages that is within the outer shell supporting the medium and Ritchie teaches of system that includes mesh basket within the inner shell and supporting the medium, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Hargest and Allen et al and Jarvis with Ritchie et al, by adding to the diverter plate of the system of Hargest and Allen et al and Jarvis with the mesh basket of Ritchie, to add support for the article being treated and easily change out the heating medium.  

Response to Amendment
With respect to the 35 USC 112(b) Rejection: The amendment of independent claim 1, filed April 05, 2021, has overcome the previous 35 USC 112 rejection of the last Office action.

Response to Arguments
Applicant's arguments filed April 05, 2021 have been fully considered but they are not persuasive. 
Applicant’s argues: “None of the passages cited by Examiner purport to teach what examiner cites them for. There is absolutely no teaching in Jarvis of differing spherical caps or the beads having different radii. The portions of Jarvis cited by Examiner do not support what Examiner cites them for. That being said, Applicant has made a narrowing amendment to require the beads to rotate with respect to adjacent beads when sample is inserted to ease insertion of the sample. This new limitation has been made to the Instant Claims because it is directly contradictory to Jarvis. None of the three references cited by Examiner purport to ease insertion of the sample, and Jarvis actually teaches dense support of a sample which would not allow it to be inserted very easily within the bread bed. Accordingly, Examiner’s rejections under 35 U.S.C. § 103 should be removed”, on pages 1-3 of remarks.   
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the three references cited in the above rejection. As stated above, neither Hargest alone nor in combination with Allen et al teaches of the configuration of the at least one air extraction port with regards to the inner shell, the configuration of fan regarding the motor and controller, the configuration of the at least one thermal sensor with regard to the recirculation pathway or the shape of the plurality of non-fluidized and non-liquid beads. However Jarvis teaches of the deficiencies of the combination of Hargest and Allen et al regarding the shape of the plurality of non-fluidized and non-liquid beads. Jarvis teaches the reference of a medium 40, 70 comprises a plurality of non-fluidized and non-liquid beads 40 and a liquid 70 made of lubricants or disinfectants (Para. 0045). 
Jarvis teaches that each of the plurality of beads 40 can be made of different shapes wherein the shape comprising a first spherical cap (Figures 2-10) adjacent a second spherical cap (Figures 2-10) at a common base (i.e. half of the bead; Figures 1 and 8-10). Jarvis does not expressly teach that the second spherical cap having a different radius than the first spherical cap 49 (Para. 0020, 0026, 0031; Figures 1-10). However Jarvis does teach that some embodiments use pellets (40) of uniform sizes, other preferred embodiments use pellets (40) of mixed sizes and shapes; Para. 0041-0042; Figures 6-7. Jarvis teaches that the thermally-conductive pellets (40) of preferred embodiments are formed from irregularly-shaped particles of raw material, preferably with rounded and smooth surfaces (Para. 0039). Jarvis teaches of irregularly shaped thermally-conductive pellets having a smooth non-symmetrical ellipsoid shape; Para. 0041). Since, Jarvis teaches that a bead or pellet (40) can be a non-symmetrical ellipsoid, the examiner interprets that Jarvis teaches that the bead or pellet (40) is capable of having two different radius (Figures 6-7). Since, a non-symmetrical ellipsoid does not have the same radii for each half of the ellipsoid, it is inherent that Jarvis teaches of second spherical cap having a different radii than the first spherical cap.  
Applicant’s amendment recites that the plurality of beads are shaped to rotate with respect to the adjacent bead, when or if a sample is inserted into the beads. However the examiner interprets that the plurality of beads of Jarvis are smoothly shaped so as to be designed to rotate when an impeller used to stir or redistribute pellets/beads is operated. In other words before the sample is inserted into the beads, the beads are shaped to be rotated. When the operator manually inserts the sample into the beads, the examiner interprets that the vessels (50) can be manually moved around within tub (30) to allow the beads to rotate similarly to the when the impeller is operated. Furthermore, Jarvis teaches that the smooth outer shape allows for one bead/pellet (40) to exert minimal friction against each other adjacent beads/pellets (40) (Para. 0032). Thus the examiner interprets that the low friction surfaces while making it easy to hold the vessels in place when inserted within the beads/pellets, also make it easy for the beads to move around one another when a vessel is inserted, clearing a path way for the vessel. 
Thus examiner also interprets that Jarvis non-symmetrical ellipsoid as shown in figures 6-7 would to rotate about and an axis with minimal friction exerted on it against adjacent beads or pellets, when the beads/pellets are stirred about within the tub (30); (Para. 0032, 0047 and 0055). Since the combination of Hargest and Allen et al and Jarvis teaches all of the limitations of claim 1, the examiner maintains the previous 35 USC 103 rejection of the last Office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 4, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761